DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  The restriction requirement between Inventions I and II and between Species I-V, as set forth in the Office action mailed on 1/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 1/18/2019 is withdrawn.  Claims 7, 9, 11, 13, and 14, directed to non-elected species and/or inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and the prior art, attention is directed to, for example, Raiteri (U.S. Patent No. 6,098,274 A).  Please note that Raiteri was cited on the PTO-892 mailed on 4/26/2019.
Figure 1 of Raiteri shows a machining center (10).  As annotated Figure 1 shows below, the machining center (10) comprises three workpiece tables (38) and three first guides (19).  (Thus with respect to claim 1, there are N=3 workpiece tables (38) and N=3 first guides (19) amongst the elements of the machining center (10) of Raiteri).  Please note that the three first guides (19) extend parallel to a first direction, which in turn extends parallel to the Y-axis shown in at least Figure 1.  As can be seen in annotated Figure 1 (next page), each of the three workpiece tables (38) is movable along a respective one of the three first guides (19).  While the three workpiece tables (38) move along respective ones of the three first guides (19), it is noted that said three workpiece tables (38) move in unison.  
	As can be seen between Figures 1 and 2 of Raiteri, the machining center (10) further comprises two second guides (15) that extend parallel to a second direction, which in turn extends parallel to the X-axis shown in Figure 1.  (Please note that it was established above that N=3.  Since there are two second guides (15), the “number N-1 of second guides” limitation of claim 1 is satisfied by the disclosure of Raiteri).  Since the second direction extends parallel to the X-axis, and because the first direction extends parallel to the Y-axis, it can be seen in at least Figure 1 that the second direction extends transverse to the first direction.  


    PNG
    media_image1.png
    687
    959
    media_image1.png
    Greyscale


The machining center (50) further comprises two machining groups.  This can be seen on the next page in a second version of annotated Figure 1.  (Please note that it was established above that N=3.  Since there are two machining groups, the “number N-1 of machining groups” limitation of claim 1 is satisfied by the disclosure of Raiteri).  

    PNG
    media_image2.png
    656
    930
    media_image2.png
    Greyscale

	
As can be seen above, both the first machining group and the second machining group comprise three machining heads (33).  Also, each of the first and second machining groups are movable parallel to said second direction along a respective one of the second guides (15).  
	The machining center (10) further comprises six machining areas.  Note that each of the three machining heads (33) of the first machining group has an associated machining area, and each of the three machining heads (33) of the second machining group has an associated machining area.  When a given table (38) of the three workpiece tables (38) is disposed within a given machining area, the workpiece (24) present on the given table (38) is able to be machined by the given machining area’s associated machining head (33).  Also, for each table (38) of the three workpiece tables (38), there are two associated machining areas, one within an operating range of a machining head (33) of the first machining group and another within an operating range of a 
	Also, according to Raiteri, to load and unload workpieces (24) manually on and off the workpiece tables (38), lower table (18) is moved forward into the position shown in Figure 1.  This position allows easy access by the operator not only to workpiece tables (38) in a front row, but also to those in a rear row.  (The three workpiece tables (38) identified above by Examiner are in said rear row).  This is because for the workpiece tables (38) in the rear row, the mid portions thereof are only about 800mm from the front edge of the lower table (18) [column 3, lines 41-46].  As such, the machining center (10) of Raiteri includes loading/unloading areas.  Three of such workpiece loading/unloading areas can be seen on the following page in a third version of annotated Figure 1.  (Please note that it was established above that N=3.  As there are three workpiece loading/unloading areas, the “number N of workpiece loading/unloading areas” limitation of claim 1 is satisfied by the disclosure of Raiteri).  

    PNG
    media_image3.png
    739
    1010
    media_image3.png
    Greyscale


During operation, both the first machining group and the second machining group can operate on each of said three workpiece tables (38).  This is because said three tables (38) can be moved in the first direction from machining areas associated with the first machining group to machining areas associated the second machining group, and vice-versa.  (In the position illustrated in Figure 1, the three workpiece tables (38) are disposed in machining areas that are associated with the first machining group).  Please note that the three workpiece tables (38) are moved in the first direction, via the lower table (18), by a numerically controlled reversible electric motor (21) (see Figure 2) [column 2, lines 25-30].  
44.  Also, per Raiteri, each of the three machining heads (33) of both the first and second machining groups have an associated numerically controlled reversible electric motor (37) [column 2, lines 50-53].  It is these electric motors (37) that provide for vertical movement of the spindle (34) associated with each machining head (33).  Due to Raiteri’s disclosure of numerically controlled reversible electric motors (21, 37, 49), it is inherent that the first and second machining groups can operate according to a programmable work cycle on the three workpiece tables (38).  This is inherent, as in order to produce precisely-machined workpieces (24), coordinated programming of said reversible electric motors (21, 37, 49) must be completed.  
Lastly, Examiner reiterates that the three workpiece tables (38) move in unison along the three first guides (19).  However, as was advised in the Patent Board Decision mailed on 7/29/2021 in which Examiner was reversed, Raiteri doesn’t teach the three workpiece tables (38) “being mounted and movable on its own guide so that each table is movable irrespective of the other tables.”  Please note that the Patent Board Decision mailed on 7/29/2021 states on page 5 thereof that at the oral hearing conducted on 7/14/2021, “Appellant’s counsel confirmed that the claims are limited in this manner.”  As such, Raiteri does not satisfy claim 1 as presented on 12/3/2021.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Raiteri so as to produce the present invention as set forth in independent claim 1.  The 
With respect to claim 13, which is drawn to “A method for carrying out mechanical machining operations”, it’s allowable as it contains all of the subject matter of allowable claim 1.  
With respect to claim 17 and the prior art, attention is again directed to, for example, Raiteri (U.S. Patent No. 6,098,274 A).  Please note that Raiteri was cited on the PTO-892 mailed on 4/26/2019.
Figure 1 of Raiteri shows a machining center (10).  As annotated Figure 1 shows on the following page, the machining center (10) comprises three workpiece tables (38), as well as three first guides (19).  Please note that the three first guides (19) extend parallel to a first direction, which in turn extends parallel to the Y-axis shown in at least Figure 1.  As can be seen in annotated Figure 1 of Raiteri, each of the three workpiece tables (38) is movable along a respective one of the three first guides (19).  While the three workpiece tables (38) move along respective ones of the three first guides (19), it is noted that said three workpiece tables (38) move in unison.  Also, as is apparent from Figure 3 of Raiteri, the three workpiece tables (38) are “located at a spaced apart location from each other,” since said three workpiece tables (38) are laterally separated from one another by gaps (42).  

    PNG
    media_image1.png
    687
    959
    media_image1.png
    Greyscale


	As can be seen between Figures 1 and 2 of Raiteri, the machining center (10) further comprises two second guides (15) that extend parallel to a second direction, which in turn extends parallel to the X-axis shown in Figure 1.  Since the second direction extends parallel to the X-axis, and because the first direction extends parallel to the Y-axis, it can be seen in at least Figure 1 that the second direction extends transverse to the first direction.  
The machining center (50) further comprises two machining groups.  This can be seen on the next page in a second version of annotated Figure 1.  

    PNG
    media_image2.png
    656
    930
    media_image2.png
    Greyscale

	
As can be seen above, both the first machining group and the second machining group comprise three machining heads (33).  Also, each of the first and second machining groups are movable parallel to said second direction along a respective one of the second guides (15).  
	The machining center (10) further comprises six machining areas.  Note that each of the three machining heads (33) of the first machining group has an associated machining area, and each of the three machining heads (33) of the second machining group has an associated machining area.  When a given table (38) of the three workpiece tables (38) is disposed within a given machining area, the workpiece (24) present on the given table (38) is able to be machined by the given machining area’s associated machining head (33).  Also, for each table (38) of the three workpiece tables (38), there are two associated machining areas, one within an operating range of 
	Also, according to Raiteri, to load and unload workpieces (24) manually on and off the workpiece tables (38), lower table (18) is moved forward into the position shown in Figure 1.  This position allows easy access by the operator not only to workpiece tables (38) in a front row, but also to those in a rear row.  (The three workpiece tables (38) identified above by Examiner are in said rear row).  This is because for the workpiece tables (38) in the rear row, the mid portions thereof are only about 800mm from the front edge of the lower table (18) [column 3, lines 41-46].  As such, the machining center (10) of Raiteri includes loading/unloading areas.  Three of such workpiece loading/unloading areas can be seen on the following page in a third version of annotated Figure 1. 


    PNG
    media_image3.png
    739
    1010
    media_image3.png
    Greyscale


During operation, both the first machining group and the second machining group can operate on each of said three workpiece tables (38).  This is because said three tables (38) can be moved in the first direction from machining areas associated with the first machining group to machining areas associated the second machining group, and vice-versa.  (In the position illustrated in Figure 1, the three workpiece tables (38) are disposed in machining areas that are associated with the first machining group).  Please note that the three workpiece tables (38) are moved in the first direction, via the lower table (18), by a numerically controlled reversible electric motor (21) (see Figure 2) [column 2, lines 25-30].  

44.  Also, per Raiteri, each of the three machining heads (33) of both the first and second machining groups have an associated numerically controlled reversible electric motor (37) [column 2, lines 50-53].  It is these electric motors (37) that provide for vertical movement of the spindle (34) associated with each machining head (33).  Due to Raiteri’s disclosure of numerically controlled reversible electric motors (21, 37, 49), it is inherent that the first and second machining groups can operate according to a programmable work cycle on the three workpiece tables (38).  This is inherent, as in order to produce precisely-machined workpieces (24), coordinated programming of said reversible electric motors (21, 37, 49) must be completed.  
Lastly, Examiner reiterates that the three workpiece tables (38) move in unison along the three first guides (19).  However, as was advised in the Patent Board Decision mailed on 7/29/2021 in which Examiner was reversed, Raiteri doesn’t teach the three workpiece tables (38) “being mounted and movable on its own guide so that each table is movable irrespective of the other tables.”  Please note that the Patent Board Decision mailed on 7/29/2021 states on page 5 thereof that at the oral hearing conducted on 7/14/2021, “Appellant’s counsel confirmed that the claims are limited in this manner.”  As such, Raiteri does not satisfy claim 17 as presented on 12/3/2021.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Raiteri so as to produce the present invention as set forth in independent claim 17.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722